DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 111-185 are pending.
Claims 111-185 are examined herein.
Claim Objections
Claims 134 and 179 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 146-152 and 154 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the recited method steps to produce plants with the recited traits using constructs driven by a vascular promoter, does not reasonably provide enablement for performing said method steps using any plant-operable promoter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Applicant claims a method for producing a transgenic corn plant, comprising: (a) transforming at least one cell of a corn explant with a recombinant DNA construct comprising a transcribable DNA sequence encoding a non-coding RNA molecule, wherein the non-coding RNA molecule comprises a targeting sequence that is: (i) at least 80% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous gibberellin (GA) oxidase protein in a corn plant, the first endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 9; and (ii) at least 80% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA oxidase protein in a corn plant, the second endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 15; wherein the transcribable DNA sequence is operably linked to a plant-expressible promoter; and (b) regenerating or developing the transgenic corn plant from the transformed explant, wherein the transgenic corn plant comprises the recombinant DNA construct, wherein the transgenic corn plant has increased lodging resistance relative to a control plant (Claim 146), wherein the transgenic corn plant has reduced green snap relative to a control plant (Claim 147), wherein the transgenic corn plant has increased 
	Applicant teaches working examples from experiments wherein a maize GA20x3/5 RNAi construct under the control of a rice tungro bacilliform vims (RTBV) promoter was transformed into maize plants and the effects were observed on a variety of traits including increased stem diameter, fresh ear weight, resistance to lodging, harvest index, yield, nitrogen and water stress tolerance, drought tolerance, stomatal conductance, root front velocity, photosynthesis capacity in transgenic and transgenic hybrid plants, while maintaining mostly normal reproductive traits.  Applicant also teaches working examples using a variety of different types of plant promoters including leaf promoters, constitutive promoters and root promoters, showing that most promoters caused a dwarf phenotype with no off-types.  (Specification p. 149-173).  

GA levels are altered, and that might lead to unpredictable results (Lange et al. p. 288 left col. ¶ 4) and that GA concentrations are result of complex interplay between synthesis, catabolism and transport of bioactive forms or precursors and that the outcome of genetic manipulations within this complex network on localized cell types is largely unpredictable.  (Han, et al., p. 171 right col. ¶ 2).  As such, the structures required to produce the recited functions are largely unpredictable and it would require undue trial and error experimentation to practice the claimed invention across the recited range.  The working examples taught by Applicant are insufficient to cure this deficiency.  As such the claims are not enabled across the recited scope of embodiments.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 139 and 184 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 139 and 184 all recite in part “wherein the one or more active GAs is selected from the group consisting of GA2, GA3, GA4, and GA7”.  However, GA2 is not an active GA in plants.  Indeed, the instant Specification on page 22 teaches that the active GAs are GA1, GA3, GA4, and GA7.  Because GA2 is not an active GA, the metes and bounds of the claims are unclear.  For purposes of examination only, the claims are interpreted to mean that the list of active GAs matches the listing provided in the Specification – GA1, GA3, GA4, and GA7.  This interpretation does not relieve Applicant of the duty to amend the claims to correct the identified deficiency.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 139 and 184 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims (are interpreted to) recite that the active GAs that are reduced in the plant are selected from GA1, GA3, GA4 and GA7.  However, this list appears to include all active GAs in plants, and the claims from which Claims 139 and 184 depend already recite that one or more active GAs are reduced.  Because the list in Claims 139 and 184 includes all active GAs, the claims do not further limit the claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is noted that the instant Application is a divisional of the Application that is the basis of U.S. Patent No. US 10724047 B2.  While a restriction for requirement was filed in the parent Application, the prohibition against double patenting is deemed not to apply here pursuant to MPEP 804.01 because the claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made.  As such the instant non-statutory double patenting rejection is set forth as follows.
Claims 111-133, 135-178, 180-185 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. US 10724047 B2 in view of the teachings of Lange et al. (US 5939539 A). Although the claims at issue are not identical, they are not patentably distinct from each other.  Applicant claims a method for producing a transgenic corn plant, comprising: (a) transforming at least one cell of a corn explant with a recombinant DNA construct comprising a transcribable DNA sequence encoding a non-coding RNA molecule, wherein the non-coding RNA molecule comprises a targeting sequence that is: (i) at least 80% complementary to at least 19 consecutive nucleotides of a first mRNA molecule encoding a first endogenous gibberellin (GA) oxidase protein in a corn plant, the first endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 9; and (ii) at least 80% complementary to at least 19 consecutive nucleotides of a second mRNA molecule encoding a second endogenous GA oxidase protein in a corn plant, the second endogenous GA oxidase protein being at least 90% identical to SEQ ID NO: 15; wherein the transcribable DNA sequence is operably linked to a plant-expressible promoter; and (b) regenerating or developing the transgenic corn plant from the transformed explant, wherein the transgenic corn plant comprises the recombinant DNA construct (Claim 111), wherein the targeting sequence of the non-coding RNA molecule .
Applicant further claims a method for producing a transgenic corn explant, comprising: (a) transforming at least one cell of a corn explant with a recombinant DNA 
The reference patent US 10724047 B2, in claims 1-49, claims constructs having all of the recited structural characteristics of the constructs used in the methods of the instant claims 111-128 and 155-172 and the reduction of the target sequences/polypeptides in claims 137-140, 182-185 is deemed to be inherent to the method of using the recited RNAi constructs.  Lange et al. teaches a method of modulating (either increasing or decreasing) expression of GA20 oxidases in plants wherein the teachings include the steps of transforming at least one cell (including calli, protoplast and embryos of a corn plant with a recombinant DNA construct comprising constructs (sense or antisense) for the overexpression or suppression of GA 20 oxidases and regenerating plants corn plants from transformed cells (col. 30 line 60 - col. 35 line 16).  Lange et al. teaches the transformation of tobacco explants for the same purpose.  (col. 28 line 33 – col. 29 line 23). In view of these teachings one having ordinary skill in the art would have been motivated to combine the claimed subject matter of the reference patent with the teachings of Lange et al. concerning plant transformation and the instant claims 111-128, 137-139, 156-172 and 182-185 would have been prima facie obvious in view of Claims 1-49 of the reference patent.  Further, in view of the evidence provided by the instant Specification (pages 149-173), the phenotypes recited in Claims 141-154 would have been inherent to plants transformed with the constructs as claimed in Claims 1-49 of the reference patent.  

Lange et al. similarly teaches that the transformation techniques of Agrobacterium-mediated transformation and microprojectile bombardment can be used to transform target plant tissues with constructs as taught by Lange et al. (col. 13 line 45 – col. 15 line 52).  Given that Lange et al. teaches methods for modulating expression of GS20 oxidases in plants, one having ordinary skill in the art would have been motivated to use the transformation techniques as taught by Lange et al. in the methods rendered obvious in view of the subject matter claimed in Claims 1-49 of the reference patent in view of Lange et al.  As such Claims 135-136 and 180-181 would have been prima facie obvious in view of the subject matter claimed in Claims 1-49 of the reference patent in view of the teachings of Lange et al.  
Conclusion
No claims are allowed.
Gene 482.1-2 (2011): 34-42) teaches that there are at least five GA20 oxidases in maize and further teaches that the ZmGA20ox03 and ZmGA20ox05 genes in maize have homology (more homology than the other maize GA20 oxidases) to the rice SD1 gene.  The ZmGA20ox03 and ZmGA20ox05 genes in maize correspond to the polypeptides having the sequences of the instant SEQ ID NO:9 and 15, respectively.  However, upon a lengthy and careful consideration of the teachings of Song et al., the teachings taken as a whole do not appear to render the instantly claimed invention obvious.  The instant invention requires, at a minimum, that both the ZmGA20ox03 and ZmGA20ox05 polypeptides are targeted for suppression.  While Song et al. teaches that the ZmGA20ox03 and ZmGA20ox05 have significant sequence identity to SD1, Song et al. critically teaches that the two genes do not appear to be redundant.   Song et al. teaches that the two genes have distinct expression patterns in terms of both tissue and time, with ZmGA20ox05 being expressed in germinating seedlings (grouping more closely with ZmGA20ox01 and to a lesser extent with ZmGA20ox04) whereas ZmGA20ox03 expression was not detected.  Song, et al. (Scientific reports 6.1 (2016): 1-12 further teaches that the two genes have significantly different expression profiles in terms of time during plant maturation and overall levels of expression, with ZmGA20ox05 showing expression levels approximately ten fold over 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHARLES LOGSDON/Examiner, Art Unit 1662